Dismissed and Memorandum Opinion filed July 10, 2018.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-18-00241-CV

               ARTHUR LAND SURVEYING, LLC, Appellant

                                        V.
                   PREMIER SURVEYING, LLC, Appellee

                   On Appeal from the 333rd District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-76319

                 MEMORANDUM                      OPINION


      This is an appeal from an order signed March 14, 2018. The clerk’s record
was filed May 2, 2018. No reporter’s record or brief was filed.

      On May 31, 2018, this court issued an order stating that unless appellant filed
a brief on or before June 15, 2018, the court would dismiss the appeal for want of
prosecution. See Tex. R. App. P. 42.3(b).
      Appellant filed no brief or other response. Accordingly, the appeal is ordered
dismissed.



                                      PER CURIAM


Panel consists of Justices Jamison, Wise, and Jewell.




                                         2